Title: To John Adams from Nathaniel Mitchell, 18 June 1798
From: Mitchell, Nathaniel,Batson, Kendle
To: Adams, John


The Address of the Militia of Sussex county, (state of Delaware)To John Adams, President of the United States.—Sir,
ante 18 June 1798


We, the militia of Sussex county, composing the third brigade of the state of Delaware, at this important period of our public affairs, think proper to express to you our cordial approbation of your and your predecessor’s administration, and to declare to you, most unequivocally, however much we wish to live in peace with all nations, that we hesitate not an instant in our choice, between dishonorable peace, and necessary war—between a moment of false security, purchased only by a disgraceful surrender of our rights, and a noble struggle, become necessary for the safety of our liberty and independence. It is with just indignation we learn, that the French avow their hopes of success against us, to be founded on the “means” she which they fondly, but falsely flatter themselves, they possess in the United States; the avowal of this expectation is, of itself, sufficient to prove the danger of forming passionate attachments for any foreign nation. It is too true we have heretofore taken a warmer interest in the successes of the French Republic, than it concern’d us to do;—but they deceive themselves most egregiously, if they imagine our regard for their country was ever so great, as to absorb the love for our own.—We refuse to acknowledge the claim of the French Republic, upon our gratitude, for we consider that monarchical France fed the flame of 1776, to weaken and humble the power of Great–Britain;—and that Republican France, already sickening at our youthful prosperity, is pursuing the old policy of “divide and conquer”—a policy not more base and pusillanimous, than generally successful;—We are happy however, at last, in having it in our power to assure you, that we all think and feel alike, with regard to that nation;—and that we are resolved most vigilantly to guard against the “diplomatic skill” with which they threaten to disunite and subdue us.
The government of our own choice we solemnly pledge ourselves to our country and to you, we will cheerfully support and defend, whether we be summoned to do it as citizens, or as soldiers.
Accept of our best wishes for your welfare.—May God, who has called you to your present important post, in the hour of danger, continue to inspire you with wisdom and with fortitude, in defending the constitution and liberties of your country, and in opposing the introduction of the pernicious and delusive principles of infidelity and irreligion—anarchy and disorder.


Nathaniel Mitchell, Brigadier Genl.Kendle Batson, Brigade Major.